The purpose of the writ of habeas corpus being to discharge from custody a person who is unlawfully restrained of his liberty, and as it is the duty of a court or judge, when application is made in proper form for a writ of habeas *129corpus, to grant it and investigate the gronnd for the imprisonment or detention of the petitioner; and as it is also the dnty of such court or judge to deny an application not presented in proper form, the application made in this case has been carefully considered by the court. The purpose of the application herein appears to be to secure a review of the cause brought to this court on appeal. As no new points have been alleged in the application, excepting a reference to the Fifth Amendment to the Constitution of the United States, which has no application to this cause whatever, and as it appears to be founded on the first and second subdivisions of section 483 of the Code of Criminal Procedure, that is to say, the Habeas Corpus Act, the writ must be granted or denied, in accordance with the provisions of said act.
It being apparent, therefore, after a minute investigation, that the application cannot be based on any of the provisions hereinbefore cited, and as it does not show an illegal detention of the prisoner but, on the contrary, considered in relation with the record of the said cause on file in this court, it shows that the prisoner is properly held in custody by the warden of the Ponce jail, in accordance with the judgment of the District Court of Ponce, which has been affirmed by this court.
In view of the facts stated, the writ of habeas corpus should be denied, and it is so ordered.

Denied.

Chief Justice Quinones and Justices Hernández, Figueras, MacLeary and Wolf concurred.